Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 5, INCREMENTAL AMENDMENT AND JOINDER AGREEMENT

AMENDMENT NO. 5, INCREMENTAL AMENDMENT AND JOINDER AGREEMENT (this “Agreement”)
dated as of June 18, 2014 relating to the Amended and Restated Credit Agreement
dated as of April 29, 2011 and amended and restated as of March 6, 2013 (as
otherwise heretofore amended or modified, the “Credit Agreement”) among VERINT
SYSTEMS INC., a Delaware corporation (the “Company”), the SUBSIDIARY BORROWERS
from time to time party thereto, the LENDERS from time to time party thereto,
and CREDIT SUISSE AG, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent.

RECITALS:

WHEREAS, the Company has, by notice to the Administrative Agent (the date of
such notice, the “Notice Date”), requested a Revolving Credit Commitment
Increase in an amount of $100,000,000 to be incurred under clause (y) of the
third sentence of Section 2.22(a) of the Credit Agreement.

WHEREAS, the Company intends to issue $400,000,000 of Convertible Notes due 2021
pursuant to Section 7.02(j) of the Credit Agreement and to issue 5,750,000
shares of its Capital Stock (the “Concurrent Transactions”).

WHEREAS, each financial institution identified on the signature pages hereto as
an “Incremental Lender” (each, an “Incremental Lender”) has agreed severally, on
the terms and conditions set forth herein and in the Credit Agreement, to
provide a portion of such Revolving Credit Commitment Increase and to become, if
not already, a Lender and a Revolving Credit Lender for all purposes under the
Credit Agreement (each such Incremental Lender that is not a Revolving Credit
Lender immediately prior to the effectiveness hereof, an “Additional Lender”).

WHEREAS, the financial institutions identified on the signature pages hereto as
“Assignors” (each, an “Assignor”) have agreed severally, on the terms and
conditions set forth herein, to assign their respective Revolving Credit
Commitments to those financial institutions identified on the signature pages
hereto as “Assignees” (each, an “Assignee”) (collectively, the “Assignments”).

WHEREAS, immediately after giving effect to such Revolving Credit Commitment
Increase and the Assignments, the Revolving Credit Lenders and the Revolving
Credit Commitments shall be as set forth on Annex A hereto.

The parties hereto therefore agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each capitalized term used herein (including in the preamble and
recitals hereto) that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Agreement becomes effective, refer to the
Credit Agreement as amended hereby. For the avoidance of doubt, after the
Incremental Facility Closing Date (as defined below), any references to “date
hereof” or “date of this Agreement” in the Credit Agreement shall continue to
refer to March 6, 2013.



--------------------------------------------------------------------------------

SECTION 2. Revolving Credit Commitment Increase and Extension of the Revolving
Credit Termination Date.

(a) Each Additional Lender shall, with effect from the Incremental Facility
Closing Date, become a party to the Credit Agreement as a Revolving Credit
Lender with a Revolving Credit Commitment set forth opposite such Additional
Lender’s name on Annex A hereto, and each other Incremental Lender shall, with
effect from the Incremental Facility Closing Date, have a Revolving Credit
Commitment set forth opposite such other Incremental Lender’s name on Annex A
hereto, in each case as such Revolving Credit Commitment may thereafter be
changed from time to time pursuant to the terms of the Credit Agreement. Each
Additional Lender shall, with effect from the Incremental Facility Closing Date,
have the rights and obligations of a Revolving Credit Lender under the Credit
Agreement and the other Loan Documents.

(b) Effective on the Incremental Facility Closing Date, each Assignor shall be
deemed to have irrevocably sold and assigned to the respective Assignee, and
such Assignee shall be deemed to have irrevocably purchased and assumed from
such Assignor, all of such Assignor’s rights and obligations in its capacity as
Revolving Credit Lender under the Credit Agreement and the other Loan Documents,
in such respective principal amounts as may be necessary to reflect the
allocations set forth for the Revolving Credit Lenders on Annex A hereto. Such
sales, assignments, purchases and assumptions shall be deemed to have been
effected pursuant to the same terms and conditions as set forth in the form of
Assignment and Acceptance attached as Exhibit D to the Credit Agreement. Other
than this Agreement and a replacement Revolving Credit Note to be provided to
each Assignee in the applicable principal amount, no document or instrument
(including any Assignment and Acceptance) shall be required to be executed in
connection with any such sale, assignment, purchase and assumption. Each
Assignor and the respective Assignee shall make such cash settlements between
themselves as they deem necessary and desirable with respect to such sales,
assignments, purchases and assumptions. Each of the Administrative Agent, the
Company and each Issuing Lender hereby consents to the assignments provided for
in this Section 2(b).

(c) The last sentence of the definition of “Revolving Credit Commitment” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

The aggregate amount of the Revolving Credit Commitments as of June 18, 2014 is
$300,000,000.

(d) The definition of “Revolving Credit Termination Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Revolving Credit Termination Date”: September 6, 2018; provided that if such
day is not a Business Day, the Revolving Credit Termination Date shall be the
immediately preceding Business Day.

(e) Annex A hereto sets forth each Revolving Credit Lender, and the Revolving
Credit Commitment of each Revolving Credit Lender, after giving effect to the
Revolving Credit Commitment Increase and the Assignments. The Revolving Credit
Commitments of the Revolving Credit Lenders are several and not joint.

(f) Annex A attached to the Credit Agreement is deleted and replaced with Annex
A hereto.

 

2



--------------------------------------------------------------------------------

SECTION 3. Representations of the Company. The Company represents and warrants
to the Administrative Agent and each Incremental Lender that:

(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents will be true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
will be true and correct in all respects) on and as of the Incremental Facility
Closing Date after giving effect hereto, to any extension of credit requested to
be made on the Incremental Facility Closing Date and to the consummation of the
Concurrent Transactions as if made on and as of such date (except to the extent
such representations and warranties are specifically made as of a particular
date, in which case such representations and warranties will be true and correct
in all material respects (except that any representation and warranty that is
qualified by materiality will be true and correct in all respects ) as of such
date) (for purposes of this representation and warranty, the reference to
“Amendment Effective Date” in Section 4.19 of the Credit Agreement will be
deemed to refer to the Incremental Facility Closing Date and such representation
shall be made immediately after giving effect to any extension of credit
(including the Concurrent Transactions) made on the Incremental Facility Closing
Date);

(b) no Default or Event of Default existed on the Notice Date and no Default or
Event of Default will have occurred and be continuing on and as of the
Incremental Facility Closing Date after giving effect hereto, to any extension
of credit requested to be made on the Incremental Facility Closing Date and to
the consummation of the Concurrent Transactions;

(c) each Loan Party has the corporate power and authority, and the legal right,
to make, deliver and perform its obligations under this Agreement and under each
of the Loan Documents as amended or supplemented hereby to which it is a party
and, in the case of the Company, to borrow hereunder in accordance with the
terms and conditions hereof and of the Credit Agreement. Each Loan Party has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and each of the Loan Documents as amended or
supplemented hereby to which it is a party and, in the case of the Company, to
authorize the borrowings on the terms and conditions of this Agreement and of
the Credit Agreement. This Agreement has been duly executed and delivered on
behalf of each Loan Party that is a party hereto. This Agreement constitutes,
and each other Loan Document as amended or supplemented hereby upon execution
will constitute (in each case, assuming due execution by the parties other than
the Loan Parties party thereto), a legal, valid and binding obligation of each
Loan Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

(d) no consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents as amended or supplemented hereby, except (i) those that have
otherwise been obtained or made on or prior to the Incremental Facility Closing
Date and which remain in full force and effect on the Incremental Facility
Closing Date, (ii) any filings required under the Exchange Act in respect of the
transactions contemplated hereby, and (iii) consents, authorizations, filings
and notices required under the laws of the jurisdiction of organization of any
Foreign Subsidiary in respect of the grant of a security interest in respect of
its Capital Stock pursuant to the Guarantee and Collateral Agreement or any
other Security Document;

 

3



--------------------------------------------------------------------------------

(e) the execution, delivery and performance of this Agreement and the other Loan
Documents as amended or supplemented hereby, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law, any
Concurrent Transactions or any other material Contractual Obligation of the
Company or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law, any Concurrent Transactions or any
other such material Contractual Obligation (other than the Liens created by the
Security Documents); and

(f) immediately after giving effect to the effectiveness of this Agreement, the
First Lien Net Leverage Ratio shall not exceed 3.50:1.00, determined on a pro
forma basis as of the last day of the most recent fiscal quarter for which
financial statements are required to have been delivered under the Credit
Agreement, as if the Revolving Credit Commitment Increases had been outstanding
and fully drawn on the last day of such fiscal quarter for testing compliance
therewith.

SECTION 4. Conditions to the Incremental Facility Closing Date. This Agreement
shall become effective as of the first date (the “Incremental Facility Closing
Date”) when each of the following conditions shall have been satisfied:

(a) Representations and Warranties. The representations and warranties set forth
in Section 3 above shall be true and correct in all material respects (except
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects) on and as of the Incremental Facility Closing
Date after giving effect hereto and to any extension of credit requested to be
made on the Incremental Facility Closing Date.

(b) This Agreement. The Administrative Agent shall have received executed
counterparts hereof that, when taken together, bear the signatures of the Loan
Parties, the Administrative Agent, each Issuing Lender, each Assignor, each
Assignee and each Incremental Lender.

(c) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing or shall result from the Revolving Credit Commitment
Increase or the consummation of the Concurrent Transactions.

(d) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Incremental Facility Closing Date and signed by a
Responsible Officer of the Company, confirming the accuracy of the
representations and warranties set forth in Section 3 above and confirming the
satisfaction of the conditions in clause (c) above and clause (j) below.

(e) Solvency Certificate. The Administrative Agent shall have received a
certificate from the chief financial officer of the Company in form
substantially consistent with the solvency certificate delivered under the
Credit Agreement on the Amendment Effective Date certifying that the Company and
its Subsidiaries, on a consolidated basis immediately after giving effect to the
Revolving Credit Commitment Increase and any other extensions of credit
(including the Concurrent Transactions) made on the Incremental Facility Closing
Date and the transactions contemplated hereby, are Solvent.

(f) Fees. The Administrative Agent shall have received from the Company a fee
for the account of each Incremental Lender in an amount as has been separately
agreed between the Administrative Agent and the Company.

 

4



--------------------------------------------------------------------------------

(g) Expenses. The Administrative Agent shall have received payment or
reimbursement of all expenses for which reasonably detailed invoices have been
presented (including reasonable fees, disbursements and other charges of counsel
to the Administrative Agent) at least one Business Day prior to the Incremental
Facility Closing Date, or provision for the payment thereof reasonably
satisfactory to the Administrative Agent shall have been made.

(h) Organizational Documents; Incumbency. The Administrative Agent shall have
received such certificates, resolutions or other documents of the Loan Parties
as the Administrative Agent may reasonably require in connection herewith,
including all documents and certificates it may reasonably request relating to
(i) the organization, existence and good standing of each Loan Party, (ii) the
corporate or other authority for and validity of this Agreement and (iii) the
incumbency of the officers of each Loan Party executing this Agreement, and
other matters relevant hereto, all in form and substance reasonably satisfactory
to the Administrative Agent (it being agreed that documents substantially
consistent with those delivered under the Credit Agreement on the Amendment
Effective Date with appropriate modifications to reflect the consummation of the
transactions contemplated hereby will be reasonably acceptable to the
Administrative Agent).

(i) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions: (i) the legal opinion of Jones Day, counsel to the
Company and its Subsidiaries; (ii) the legal opinion of local counsel to the
Company in Nevada; and (iii) the legal opinion of local counsel to the Company
in The Cayman Islands. Each such legal opinion shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require and shall be addressed to the
Administrative Agent and the Incremental Lenders (it being agreed that legal
opinions substantially consistent with those delivered under the Credit
Agreement on the Amendment Effective Date with appropriate modifications to
reflect the consummation of the transactions contemplated hereby will be
reasonably acceptable to the Administrative Agent). The Company hereby requests
such counsel to deliver such opinions.

(j) Concurrent Transactions. The Concurrent Transactions shall have been
consummated (or shall be consummated substantially concurrently with the
effectiveness hereof) and the net cash proceeds of the Concurrent Transactions
shall have been (or substantially concurrently with the effectiveness hereof
shall be) applied to prepay Loans and in connection with entry into one or more
derivative transactions with respect to the Company’s Capital Stock.

(k) Letters of Credit. No Letters of Credit shall be outstanding.

(l) PATRIOT Act, etc. The Administrative Agent shall have received, at least
three Business Days prior to the Incremental Facility Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act and requested by the
Administrative Agent in writing (including email) at least seven Business Days
prior to the Incremental Facility Closing Date.

SECTION 5. Acknowledgment of Incremental Lenders. Each Incremental Lender
expressly acknowledges that neither any of the Agents nor any of their
Affiliates nor any of their respective officers, directors, employees, agents or
attorneys-in-fact have made any representations or warranties to it and that no
act by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any

 

5



--------------------------------------------------------------------------------

Incremental Lender. Each Incremental Lender represents to the Agents that it
has, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to provide its Revolving Credit Commitment
Increase hereunder and enter into this Agreement and become a Revolving Credit
Lender and a Lender under the Credit Agreement. Each Incremental Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the Credit Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Each
Incremental Lender hereby (a) confirms that it has received a copy of the Credit
Agreement and each other Loan Document and such other documents (including
financial statements) and information as it deems appropriate to make its
decision to enter into this Agreement, (b) agrees that it shall be bound by the
terms of the Credit Agreement as a Revolving Credit Lender and a Lender
thereunder and that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Revolving Credit Lender and a Lender, (c) irrevocably
designates and appoints the Agents as the agents of such Incremental Lender
under the Credit Agreement and the other Loan Documents, and each Incremental
Lender irrevocably authorizes each Agent, in such capacity, to take such action
on its behalf under the provisions of the Credit Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are delegated
to such Agent by the terms of the Credit Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto and
(d) specifies as its lending office and address for notices the offices set
forth on the Administrative Questionnaire provided by it to the Administrative
Agent prior to the date hereof.

SECTION 6. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Confirmation of Guarantees and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (a) the obligations of the Loan
Parties under the Credit Agreement as modified or supplemented hereby (including
with respect to the Revolving Credit Commitment Increase contemplated by this
Agreement and any Loans or other extensions of credit made thereunder) and the
other Loan Documents (i) are entitled to the benefits of the guarantees and the
security interests set forth or created in the Guarantee and Collateral
Agreement, Security Documents and the other Loan Documents, (ii) constitute
“Obligations” and “Secured Obligations” or other similar term for purposes of
the Credit Agreement, the Security Documents and all other Loan Documents,
(iii) notwithstanding the effectiveness of the terms hereof, the Guarantee and
Collateral Agreement, the other Security Documents and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects and (b) each Incremental Lender shall be a
“Secured Party”, a “Revolving Credit Lender” and a “Lender” (including without
limitation for purposes of the definition of “Required Lenders” contained in
Section 1.01 of the Credit Agreement) for all purposes of the Credit Agreement
and the other Loan Documents. Each Loan Party ratifies and confirms that all
Liens granted, conveyed, or assigned to any Agent by such Person pursuant to any
Loan Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.

 

6



--------------------------------------------------------------------------------

SECTION 8. Credit Agreement Governs. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or Agent
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.

SECTION 9. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or electronic transmission shall be as effective as delivery of an original
counterpart hereof.

SECTION 10. Miscellaneous. This Agreement shall constitute an Incremental
Amendment and Loan Document for all purposes of the Credit Agreement and the
other Loan Documents. The Company shall pay all reasonable fees, costs and
expenses of the Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby. The Company acknowledges and agrees that the Administrative
Agent, each Incremental Lender and each Related Party of any of the foregoing
shall be entitled to the benefit of the indemnity provisions of Section 10.05 of
the Credit Agreement, as if each such person was included in the definition of
“Indemnitee” thereunder, this Agreement was the “Agreement” referred to therein
and the transactions contemplated hereunder were the “transactions” referred to
therein. To the extent required by the Credit Agreement, each of the Company,
each Issuing Lender and the Administrative Agent hereby consent to each
Incremental Lender that is not a Lender as of the date hereof becoming a Lender
under the Credit Agreement on the Incremental Facility Closing Date. The parties
hereto hereby agree that any commitment fees and Letter of Credit participation
fees payable on the first payment date therefor to occur after the Incremental
Facility Closing Date shall be appropriately adjusted to take into account the
Revolving Credit Commitment Increase and the changes to the Revolving Credit
Percentages of the respective Lenders.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

VERINT SYSTEMS INC. By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Chief Financial Officer VERINT VIDEO
SOLUTIONS INC. By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer VERINT AMERICAS INC. By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer VERINT WITNESS SYSTEMS LLC By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer VICTORY ACQUISITION I LLC By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer

GLOBAL MANAGEMENT TECHNOLOGIES, LLC

By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer

[Signature Page to Amendment No. 5, Incremental Amendment and Joinder Agreement]



--------------------------------------------------------------------------------

VERINT SYSTEMS CAYMAN LIMITED By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer KAY TECHNOLOGY HOLDINGS, INC. By:
 

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer BROADBASE SOFTWARE, INC. By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer CIBOODLE INC. By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer KANA SOFTWARE, INC. By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer LAGAN TECHNOLOGIES, INC. By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer OVERTONE, INC. By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer

[Signature Page to Amendment No. 5, Incremental Amendment and Agreement]



--------------------------------------------------------------------------------

SWORD SOFT INC. By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer VERINT ACQUISITION LLC By:  

/s/ Douglas E. Robinson

  Name: Douglas E. Robinson   Title: Treasurer

 

[Signature Page to Amendment No. 5, Incremental Amendment and Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND ISSUING LENDER

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Issuing
Lender

By:  

/s/ Judith Smith

  Name: Judith Smith   Title: Authorized Signatory By:  

/s/ Michael D’Onofrio

  Name: Michael D’Onofrio   Title: Authorized Signatory

 

[Signature Page to Amendment No. 5, Incremental Amendment and Agreement]



--------------------------------------------------------------------------------

INCREMENTAL LENDERS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Incremental Lender

By:  

/s/ Judith Smith

  Name: Judith Smith   Title: Authorized Signatory By:  

/s/ Michael D’Onofrio

  Name: Michael D’Onofrio   Title: Authorized Signatory

 

[Signature Page to Amendment No. 5, Incremental Amendment and Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as an Assignor

By:  

/s/ Kirk Tashjian

  Name: Kirk Tashjian   Title: Vice President By:  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President

 

[Signature Page to Amendment No. 5, Incremental Amendment and Joinder Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as an Incremental Lender and an Assignee

/s/ Kirk Tashjian

  Name: Kirk Tashjian   Title: Vice President

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President

 

[Signature Page to Amendment No. 5, Incremental Amendment and Joinder Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Incremental Lender and Issuing Lender

By:  

/s/ Nicholas Heslip

  Name: Nicholas Heslip   Title: Authorized Signatory

 

[Signature Page to Amendment No. 5, Incremental Amendment and Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Incremental Lender By:  

/s/ Irina Dimova

  Name: Irina Dimova   Title: Vice President

 

[Signature Page to Amendment No. 5, Incremental Amendment and Joinder Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as an Incremental Lender By:  

/s/ William Conlan

  Name: William Conlan   Title: Senior Vice President

 

[Signature Page to Amendment No. 5, Incremental Amendment and Joinder Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Incremental Lender

By:  

/s/ Justin Kelley

  Name: Justin Kelley   Title: Vice President

 

[Signature Page to Amendment No. 5, Incremental Amendment and Joinder Agreement]



--------------------------------------------------------------------------------

ANNEX A

Revolving Credit Commitments

 

Revolving Credit Lender

   Revolving Credit Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 50,000,000   

Deutsche Bank AG New York Branch

   $ 50,000,000   

Royal Bank of Canada

   $ 50,000,000   

Barclays Bank PLC

   $ 50,000,000   

HSBC Bank USA, N.A.

   $ 50,000,000   

JPMorgan Chase Bank, N.A.

   $ 50,000,000   

Total:

   $ 300,000,000   